Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, alone or in combination, a controller of a data recorder in an autonomous vehicle configured to, in the absence of a trigger signal, continuously buffer a sensor data stream into a cyclic buffer and upon receiving a trigger signal, copying the content from the cyclic buffer to non-volatile memory, wherein the nature of the trigger signal being a training signal causes the controller to continue the buffering, and wherein the nature of the trigger signal being an accident signal causes the controller to stop the buffering, as required by each of the independent claims 1, 12 and 17.  Claims 2-10 and 21, 13-16 and 18-20 depend therefrom, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665